Citation Nr: 0632375	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a right shoulder separation with 
degenerative arthritic changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955, and also had national guard service from July 1977 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO increased the evaluation for 
the veteran's residuals of a right shoulder separation with 
degenerative arthritic changes to 30 percent.  The veteran 
timely perfected an appeal for a higher disability rating.  

On another matter, the Board notes that the record reasonably 
raises a claim for a right hand disability secondary to 
residuals of a right shoulder separation with degenerative 
arthritic changes.  In this regard, in September and November 
2003 correspondences, the veteran stated that he has loss of 
strength in the right hand, including loss of grip strength, 
and that his fingers become numb at times.  In addition, a 
March 2003 VA treatment note reflects findings of decreased 
strength in the right hand.  The issue is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After review, the Board notes that the most recent VA 
examination report of the veteran's right shoulder is over 
three years old.  As such, the RO should afford the veteran a 
new VA joints examination to determine the current severity 
of his service-connected disability.  

In addition, the Board notes that the veteran had been 
receiving treatment for his right shoulder disability at the 
Birmingham VA Medical Center (VAMC).  In this regard, the 
record contains treatment reports from the above VAMC through 
August 2003.  Thus, the RO should obtain and associate with 
the claims file any treatment reports since August 2003.

Lastly, the Board observes that further development is 
required pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented at 38 C.F.R. § 3.159 (2006).  In 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish an 
effective date for the claim on appeal.  As this question is 
currently involved, the case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that an effective date for the award 
of benefits is assigned when an increased rating is granted, 
and also includes an explanation of the type of evidence 
needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman, supra.

2.  The RO should obtain and associate 
with the claims file any relevant records 
adequately identified by the veteran.  In 
this regard, the RO should obtain and 
associate with the claims file any 
treatment reports from the Birmingham VAMC 
since August 2003.

3.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA joints examination to 
determine the current severity of his 
service-connected residuals of a right 
shoulder separation with degenerative 
arthritic changes.  The veteran's claims 
file, to include a copy of this REMAND, 
should be made available to and reviewed 
by the examiners.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described.  The examiner is 
asked to identify any objective evidence 
of pain or functional loss due to pain.  
The specific functional impairment due to 
pain should be identified, and the 
examiner should assess the extent of any 
pain.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state. 

Based on examination findings, medical 
principles, and historical records, the 
examiner is asked to address the 
following.

(a)  Discuss whether the veteran's 
disability manifests in limitation of 
motion of the arm:

(i)  midway between side and shoulder 
level or

(ii)  to 25 degrees from the side.

(b)  Discuss whether the veteran's 
disability manifests in:

(i)  recurrent dislocation of humerus at 
scapulohumeral joint with frequent 
episodes and guarding of all arm 
movements;

(ii)  loss of head of humerus (flail 
shoulder) with fibrous union; or

(iii)  loss of head of humerus (flail 
shoulder) with nonunion (false flail 
joint).

(c)  Discuss whether the veteran's 
disability manifests in:

(i)  favorable ankylosis of scapulohumeral 
articulation with abduction to 60 degrees, 
can reach mouth and head;

(ii)  intermediate ankylosis of 
scapulohumeral articulation between 
favorable and unfavorable; or

(iii)  unfavorable ankylosis of 
scapulohumeral articulation with abduction 
limited to 25 degrees from side.

4.  After the foregoing, the RO should 
readjudicate the issue on appeal.  This 
review should include consideration of a 
right hand disability secondary to 
residuals of a right shoulder separation 
with degenerative arthritic changes.  

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



